Citation Nr: 0926963	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  09-13 225	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to a total disability rating due to individual 
employability resulting from service-connected disability 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1944 to 
January 1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

In an April 2009 statement accompanying the Veteran's 
substantive appeal, the Veteran appears request an increased 
rating for his service-connected post traumatic stress 
disorder (PTSD).  This claim is referred to the RO for 
appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection has been established for PTSD, 
evaluated as 50 percent disabling; bilateral sensorineural 
hearing loss, evaluated as 50 percent disabling; and tinnitus 
evaluated as 10 percent disabling.  His combined evaluation 
is 80 percent.

2.  The Veteran's service connected disabilities preclude 
employment for which his education and occupational 
experience would otherwise qualify him.



CONCLUSION OF LAW

The criteria for TDIU have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation. 38 C.F.R. § 3.340. If the 
total rating is based on a disability or combination of 
disabilities for which the Schedule provides an evaluation of 
less than 100 percent, it must be determined that the 
service-connected disabilities are sufficient to produce 
unemployability without regard to advancing age. 38 C.F.R. § 
3.341.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities. If there is 
only one such disability, this disability shall be ratable at 
60 percent or more and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more. For 
purposes of a total rating based on individual 
unemployability, disabilities affecting a single body system 
such as the digestive system will be considered one 
disability. The existence or degree of non-service-connected 
disabilities or previous unemployability status will be 
disregarded where the percentages for the service-connected 
disability or disabilities are met and in the judgment of the 
rating agency, such service-connected disabilities render the 
veteran unemployable. 38 C.F.R. § 4.16(a).

The Veteran has established service connection for PTSD, 
evaluated as 50 percent disabling, bilateral sensorineural 
hearing loss, evaluated as 50 percent disabling, and 
tinnitus, evaluated as 10 percent disabling.  His combined 
evaluation is 80 percent and he meets the percentage 
requirements for TDIU.  

In his application for TDIU received in June 2008, the 
Veteran reported employment experience as a school bus driver 
and carpenter.  He also reported that he had completed two 
years of high school.  On a VA PTSD examination in March 2008 
he reported that he had completed the seventh grade, but 
added that he had attended "adult school."

The examiner diagnosed PTSD and assigned a global assessment 
of function of 45.  That score is indicative of serious 
impairment and an inability to keep a job.  DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) 
(1994) (DSM IV); 38 C.F.R. §§ 4.125, 4.130 (2008).

The examiner opined that "if individual unemployability, or 
permanent and total disability, or Aid and Attendance are 
contemplated, this evaluator, although probably beyond my 
purview, would agree that such aide would be beneficial."

VA outpatient treatment records show that the Veteran was 
assigned even lower GAFs, although additional disabilities 
were diagnosed.  On audiology examination in March 2008, the 
Veteran was assessed as having mild to severe hearing loss in 
the right ear and normal to severe hearing loss in the left.

Given the PTSD examiner's opinion, the assigned GAFs, and the 
significant hearing loss; the evidence warrants a conclusion 
that the service-connected disabilities would prevent the 
Veteran from obtaining or maintaining gainful employment for 
which his education and occupational experience would 
otherwise qualify him.  The criteria for the grant of TDIU 
are, therefore, met.


ORDER

Entitlement to TDIU is granted.





_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


